DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu [U.S. Patent No. 8350367] in view of Akre [U.S. Patent No. 9001524]. 
Regarding claim 1, Chiu discloses an inductor (e.g., 108a/108c, column 6, lines 9-10, Fig. 2) mounted over a substrate (e.g., 102), 3
a pair of outer electrodes (e.g., contacts 110a, 110b, 110c) coupled to respective end portions of the inductor (column 6, lines 11-15);

a thickness of the shielding member 124 being set by applying electric resistivity of the shielding member (see column 7, lines 53-56), permeability of the shielding member (i.e., shield able to contain emissions, column 7, lines 13-15), and a frequency of noise desired to be shielded by the shielding member to an expression for determining a depth of a skin of skin effect (i.e., shield being connected to ground 118a/118b eliminates skin effect, column 7, lines 9-12); and 
an insulating member (e.g., 114) arranged between the inductor (e.g., 108a) and the shielding member 124 and having thermal conductivity (i.e., encapsulating inductor 108a absorbs the heat produced), a thickness of the insulating member 114 being set according to a breakdown voltage of the insulating member (e.g., 114 ensures insulation of inductor 108a and connecting wires from conductive shield 124) and a voltage with which insulation is desired to be ensured by the insulating member under a use environment of the inductor [Col. , Lines , Fig. ]..
Chiu discloses the instant claimed invention discussed above except for the inductor comprising: 
a core made from a metallic magnetic material; 
a wire wound around the core, a winding axis of the wire extending in a direction away from a surface of the substrate at which the inductor is mounted; 
the outer electrodes provided on the core;

the insulating member conducting a portion of the core around which the wire is wound and 
the insulating member and the shielding member extending transverse to the winding axis of the wire.
Akre discloses core (e.g., 118, column 4, lines 2-10, Figure 1-15) made from a metallic magnetic material; 
a wire (e.g., 116, column 4, line 2-10) wound around the core 118 (i.e., around the center portion of 118), a winding axis of the wire extending in a direction away from a surface of a substrate 106 (Figure 15) at which the inductor is mounted; 
outer electrodes (e.g., 122) provided on the core 118, (Figure 3);
insulating member (e.g., 124, encapsulating structure, Fig. 15, column 5, lines 38-40) arranged on the core 118,
the insulating member 124 contacting a portion of the core 118 around which the wire 116 is wound and 
the insulating member 124 extending transverse to the winding axis of the wire 116 (see Figure 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use inductor encapsulated with insulating layer (which also has the option of shielding, column 5, lines 52-54) as taught by Akre to the device of Chiu so that insulating layer of Akre can be arranged between the shielding 
Regarding claim 2, Chiu discloses the shielding member 124 has a thickness within a range from 50 µm to 200 µm [Col. 7, Lines 52-56]. 
Regarding claim 3, Chiu in view of Akre discloses the instant claimed invention discussed above except for the insulating member has a thickness within a range from 1 µm to 100 µm. 
However, Akre discloses that the insulating member 124 has encapsulating inductor material that provide minimal isolation of the the core 118 from thermally conductive 126 (see Figure 15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have insulating member has a thickness within a range from 1 µm to 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. Please note that in the instant application, Paragraph 0013, applicant has not disclosed any criticality for the claimed limitations except for the particular application in a car. 
Regarding claim 4, Chiu discloses the shielding member (e.g., 124) and the insulating member 114 are arranged over the top face and all side faces of the inductor (e.g., inductor 108a) [Col. 6, Lines 28-35, Fig. 2].

Akre discloses outer electrodes 122 are provided on the bottom surface of the core 118; and the insulating member 124 are arranged over the top face and all side faces of the core 118.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have outer electrodes are provided on the bottom surface of the core and the insulating member are arranged over the top face and all side faces of the core as taught by Akre to the structure of Chiu to provide the magnetic component with isolation from thermal conductors and small footprint in tucking in the electrode.
Regarding claim 8, Chiu in view of Akre discloses the instant claimed invention discussed above except for the insulating member has a thickness within a range from 1 µm to 100 µm. 
However, Akre discloses that the insulating member 124 has encapsulating inductor material that provide minimal isolation of the the core 118 from thermally conductive 126 (see Figure 15).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have insulating member has a thickness within a range from 1 µm to 100 µm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only 
Regarding claim 9, Chiu discloses the shielding member (e.g., 124) and the insulating member 114 are arranged over the top face and all side faces of the inductor (e.g., inductor 108a) [Col. 6, Lines 28-35, Fig. 2].
Chiu discloses the instant claimed invention discussed above except for the outer electrodes are provided on the bottom surface of the core; and the insulating member are arranged over the top face and all side faces of the core.
Akre discloses outer electrodes 122 are provided on the bottom surface of the core 118; and the insulating member 124 are arranged over the top face and all side faces of the core 118.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have outer electrodes are provided on the bottom surface of the core and the insulating member are arranged over the top face and all side faces of the core as taught by Akre to the structure of Chiu to provide the magnetic component with isolation from thermal conductors and small footprint in tucking in the electrode.
Regarding claim 10, Chiu discloses the shielding member (e.g., 124) and the insulating member 114 are arranged over the top face and all side faces of the inductor (e.g., inductor 108a) [Col. 6, Lines 28-35, Fig. 2].

Akre discloses outer electrodes 122 are provided on the bottom surface of the core 118; and the insulating member 124 are arranged over the top face and all side faces of the core 118.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have outer electrodes are provided on the bottom surface of the core and the insulating member are arranged over the top face and all side faces of the core as taught by Akre to the structure of Chiu to provide the magnetic component with isolation from thermal conductors and small footprint in tucking in the electrode.

Claims 7, 13, 14 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Akre as applied to claim 1 above, and further in view of Ichikawa [U.S. Patent No. 9126491].
Regarding claim 7, Chiu in view of Akre discloses the instant claimed invention discussed above except for a DC-DC converter comprising: a switching element; 
a power inductor electrically coupled to the switching element, and 
a smoothing capacitor electrically coupled to the power inductor
Ichikawa discloses a DC-DC converter (e.g., 140) comprising a switching element (a part of the converter 140, not shown); 

a smoothing capacitor (e.g., part of rectifier circuit 130) electrically coupled to the power inductor [Col. 3, Lines 28-38, Fig. 1-9].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor electrically coupled to a switching element and smoothing capacitor as taught by Ichikawa to the shielded inductor of Chiu in view Akre to provide a DC-DC converter with a power inductor that does not cause interference with the operation of the power supply.
Regarding claim 13, Chiu in view of Akre discloses the instant claimed invention discussed above except for a DC-DC converter comprising: a switching element; 
a power inductor electrically coupled to the switching element, and 
a smoothing capacitor electrically coupled to the power inductor
Ichikawa discloses a DC-DC converter (e.g., 140) comprising a switching element (a part of the converter 140, not shown); 
a power inductor (e.g., inductor 400, Fig. 9) electrically coupled to the switching element, and 
a smoothing capacitor (e.g., part of rectifier circuit 130) electrically coupled to the power inductor [Col. 3, Lines 28-38, Fig. 1-9].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor electrically coupled to a switching element and smoothing capacitor as taught by Ichikawa to the shielded 
Regarding claim 14, Chiu in view of Akre discloses the instant claimed invention discussed above except for a DC-DC converter comprising: a switching element; 
a power inductor electrically coupled to the switching element, and 
a smoothing capacitor electrically coupled to the power inductor
Ichikawa discloses a DC-DC converter (e.g., 140) comprising a switching element (a part of the converter 140, not shown); 
a power inductor (e.g., inductor 400, Fig. 9) electrically coupled to the switching element, and 
a smoothing capacitor (e.g., part of rectifier circuit 130) electrically coupled to the power inductor [Col. 3, Lines 28-38, Fig. 1-9].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor electrically coupled to a switching element and smoothing capacitor as taught by Ichikawa to the shielded inductor of Chiu in view Akre to provide a DC-DC converter with a power inductor that does not cause interference with the operation of the power supply.
Regarding claim 15, Chiu in view of Akre discloses the instant claimed invention discussed above except for a DC-DC converter comprising: a switching element; 
a power inductor electrically coupled to the switching element, and 
a smoothing capacitor electrically coupled to the power inductor

a power inductor (e.g., inductor 400, Fig. 9) electrically coupled to the switching element, and 
a smoothing capacitor (e.g., part of rectifier circuit 130) electrically coupled to the power inductor [Col. 3, Lines 28-38, Fig. 1-9].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor electrically coupled to a switching element and smoothing capacitor as taught by Ichikawa to the shielded inductor of Chiu in view Akre to provide a DC-DC converter with a power inductor that does not cause interference with the operation of the power supply.

Claims 5, 6, 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Akre as applied to claim 1 above, and further in view of Aizawa [U.S. Pub. No. 2015/0042416 A].
Regarding claim 5, Chiu in view of Akre discloses the instant claimed invention discussed above except for the outer electrodes are provided on a given side face of the core; and the shielding member and the insulating member are arranged over the top face and side faces except the given side face of the core. 
Aizawa discloses outer electrodes (e.g., 51A, 51B, Fig. 6) are provided on a given side face of core 32; and shielding member (e.g., 22) and insulating member (e.g., 61) are arranged over the top face (e.g., 22 on top depending on mounting orientation of the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have outer electrodes provided on a side face of the device without the shield as taught by Aizawa to the magnetic structure of Chiu in view of Akre to provide the coil terminal electrodes with less interference with the magnetic circuit flow constituting the core and the magnetic shield.
Regarding claim 6, Aizawa discloses the shielding member (e.g., 22) and the insulating member (e.g., 71L) are arranged over a portion of the given side face (e.g., arranged perpendicular to a portion of partition 74, Paragraph 0036), the portion being out of contact with the outer electrodes (51A, 51B) [Paragraph 0036, Fig. 6]. 
Regarding claim 11, Chiu in view of Akre discloses the instant claimed invention discussed above except for the outer electrodes are provided on a given side face of the core; and the shielding member and the insulating member are arranged over the top face and side faces except the given side face of the core. 
Aizawa discloses outer electrodes (e.g., 51A, 51B, Fig. 6) are provided on a given side face of core 32; and shielding member (e.g., 22) and insulating member (e.g., 61) are arranged over the top face (e.g., 22 on top depending on mounting orientation of the device) and side faces (e.g., side portion 71L adjacent to 23A) except the given side face of the core 32 [Paragraph 0034-0035, Figure 6].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have outer electrodes provided on a side 
Regarding claim 12, Chiu in view of Akre discloses the instant claimed invention discussed above except for the outer electrodes are provided on a given side face of the core; and the shielding member and the insulating member are arranged over the top face and side faces except the given side face of the core. 
Aizawa discloses outer electrodes (e.g., 51A, 51B, Fig. 6) are provided on a given side face of core 32; and shielding member (e.g., 22) and insulating member (e.g., 61) are arranged over the top face (e.g., 22 on top depending on mounting orientation of the device) and side faces (e.g., side portion 71L adjacent to 23A) except the given side face of the core 32 [Paragraph 0034-0035, Figure 6].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have outer electrodes provided on a side face of the device without the shield as taught by Aizawa to the magnetic structure of Chiu in view of Akre to provide the coil terminal electrodes with less interference with the magnetic circuit flow constituting the core and the magnetic shield.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chiu in view of Akre as applied to claim 1 above, further in view of Aizawa [U.S. Pub. No. 2015/0042416 A] and further in view of Ichikawa [U.S. Patent No. 9126491].

a power inductor electrically coupled to the switching element, and 
a smoothing capacitor electrically coupled to the power inductor
Ichikawa discloses a DC-DC converter (e.g., 140) comprising a switching element (a part of the converter 140, not shown); 
a power inductor (e.g., inductor 400, Fig. 9) electrically coupled to the switching element, and 
a smoothing capacitor (e.g., part of rectifier circuit 130) electrically coupled to the power inductor [Col. 3, Lines 28-38, Fig. 1-9].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have an inductor electrically coupled to a switching element and smoothing capacitor as taught by Ichikawa to the shielded inductor of Chiu in view Akre, further in view of Aizawa to provide a DC-DC converter with a power inductor that does not cause interference with the operation of the power supply.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot because the new ground of rejection.
Akre discloses core (e.g., 118, column 4, lines 2-10, Figure 1-15) made from a metallic magnetic material. A wire (e.g., 116, column 4, line 2-10) wound around the 
Insulating member (e.g., 124, encapsulating structure, Fig. 15, column 5, lines 38-40) encapsulated the core 118. The insulating member 124 contacting a portion of the core 118 around which the wire 116 is wound and the insulating member 124 extending transverse to the winding axis of the wire 116 (see Figure 15).
It would have been obvious to one having ordinary skill in the art to use inductor encapsulated with insulating layer (which also has the option of shielding, column 5, lines 52-54) as taught by Akre to the device of Chiu so that insulating layer of Akre can be arranged between the shielding of Chiu (which now extends transverse to the winding axis of coil 116) and the core (core 118 of Akre) to provide a component that is shielded from nearby circuitry.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837